DETAILED ACTION
This is in response to applicant’s amendment/response filed on 03/07/2022, which has been entered and made of record. Claim(s) 1, 6, 11, 16 have been amended. Claim(s) 21-22 are canceled. Claim(s) 1-20 are pending in the application. The rejections under 35 USC § 112 to claim 22 is withdrawn in view of amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation is newly added to recite “the at least one object being automatically included in the foreground VR presentation without user input when any portion of the at least one object is determined to be at a distance from the user equivalent to the radius of the user sphere”. However, there is no disclosure to support this limitation in the specification, nor any cited paragraphs from applicant’s remark. Oppositely, the specification of PG-Pub US 20200265648 A1 of this application discloses, "[0033] Depicted for clarity, surrounding the user 302 is a user's sphere 304. The user's sphere 304 is representative of a distance from the user 302 in which objects will be part of the foreground VR presentation". In order to calculate the distance, it’s necessary to obtain the user’s location, which corresponds to the user input. Namely, the instant application does need the user input to determine the radius/distance. Therefore, “the at least one object being automatically included in the foreground VR presentation without user input when any portion of the at least one object is determined to be at a distance from the user equivalent to the radius of the user sphere” is considered as a new subject matter.  
Claim 11 recites similar limitations as claim 1, thus is rejected under similar rational.
For purpose of applying prior arts, claims 1 and 11 are examined without “the at least one object being automatically included in the foreground VR presentation without user input when any portion of the at least one object is determined to be at a distance from the user equivalent to the radius of the user sphere”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-9, 11-12, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US 20180286053) in view of Krishnan (US 20140087877), and further in view of Hildreth et al. (US 20170278304).
Regarding claim 1, Labbe discloses A virtual reality ("VR") system for providing a VR experience (Labbe, “[0138] FIG. 11 shows a head mounted display (HMD) system 1100 that is being worn by a user while experiencing an immersive environment such as, for example, a virtual reality (VR) environment, an augmented reality (AR) environment, a multi-player three-dimensional (3D) game, and so forth.”), the VR system comprising: 
a display device, wherein the display device is configured to present a VR presentation; and a control circuit, wherein the control circuit is communicatively coupled to the display device (Labbe, fig.1, “[0002] Graphics applications such as video games, virtual reality (VR) applications and augmented reality (AR) applications may render three-dimensional (3D) scenes to a display being viewed by a user in real-time. [0029] Additionally, the I/O hub 107 can enable a display controller, which may be included in the one or more processor(s) 102, to provide outputs to one or more display device(s) 110A. In one embodiment the one or more display device(s) 110A coupled with the I/O hub 107 can include a local, internal, or embedded display device”), and 
wherein the control circuit is configured to: generate a background VR presentation, wherein the background VR presentation includes only those pixels that are not within a user's sphere during the VR experience, wherein the user's sphere has a radius which extends from the user during the VR experience; determine, based on an analysis of video frames, objects that are not within the user's sphere during the VR experience (Labbe, “[0126] The layers 600 may generally be considered to be vertical planes located at different depths from an individual (e.g., user) viewing the 3D scene. In the illustrated example, a background layer 600a contains elements (e.g., clouds, mountains, sun) in the 3D scene that are at a longest distance/depth from the user. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user. For example, the foreground layer 600c might be rendered at 60 fps (frames per second), whereas the intermediate layer 600b is rendered at 15 fps and the background layer 600a is rendered at 5 fps”. Therefore, the background layer is generated when its respective distance from the user is longer, namely, not within a user’s sphere);
generate a foreground VR presentation, wherein the foreground VR presentation excludes the objects that are not within the user's sphere during the VR experience (Labbe, “[0126] Additionally, a foreground layer 600c may contain elements (e.g., hands of the user, nearby house) in the 3D scene that are at a shortest distance from the user. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user. For example, the foreground layer 600c might be rendered at 60 fps (frames per second), whereas the intermediate layer 600b is rendered at 15 fps and the background layer 600a is rendered at 5 fps”. Therefore, the foreground layer is generated when its respective distance from the user is shorter, namely, within a user’s sphere); 
render a VR presentation, wherein the VR presentation includes a real time rendering of the foreground VR presentation, and wherein the background VR presentation is rendered as an object within the VR presentation (Labbe, “[0002] Graphics applications such as video games, virtual reality (VR) applications and augmented reality (AR) applications may render three-dimensional (3D) scenes to a display being viewed by a user in real -time. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user. For example, the foreground layer 600c might be rendered at 60 fps (frames per second), whereas the intermediate layer 600b is rendered at 15 fps and the background layer 600a is rendered at 5 fps”); 
transmit, during the rendering of the VR presentation to the display device for presentation, the VR presentation (Labbe, fig. 18, “[0029] Additionally, the I/O hub 107 can enable a display controller, which may be included in the one or more processor(s) 102, to provide outputs to one or more display device(s) 110A. [0050] In such embodiment, read and write requests for pixel data are transmitted over the memory crossbar 216 instead of pixel fragment data. The processed graphics data may be displayed on a display device, such as one of the one or more display device(s) 110 of FIG. 1”).
On the other hand, Labbe fails to explicitly disclose but Hildreth discloses wherein the user’s sphere comprises at least a spherical portion conforming to topography of the VR experience; determine, based on an analysis of video frames, objects that are not at least partially within the user's sphere during the VR experience; determine, based on an analysis of video frames, at least one object that intersects a boundary of the user's sphere and is partially within the user's sphere; determine an entire extent of the at least one object, including a portion of the at least one object extending outside the boundary of the user's sphere; generate a foreground VR presentation, wherein the foreground VR presentation excludes the objects that are not at least partially within the user's sphere during the VR experience but includes the entire extent of the at least one object that is partially within the user's sphere (Hildreth, fig.4, “[0042] In a process block 402, depth information 105 of the physical environment 200 is captured. [0043] In a process block 404, the visual camera 102 captures a visual image 103 of the physical environment 200. [0057] The segmented image may then only include those physical objects that are located at least partially within the spatial area. Next, in process block 406, VR engine 122 determines a spatial relationship between a user of the HMD (e.g., user 202 of HMD 204) and one or more physical objects (e.g., desk/table 212, keyboard 214, and monitor 216) included in the physical environment 200 based on the depth information 105. [0058] In the illustrated example of FIG. 7, the closed 3D shape is a sphere 710, but other closed 3D shapes, such as a cube, cuboid, pyramid, cone, prism, cylinder, and the like, may be implemented as well. [0059] FIG. 7 further illustrates several physical objects 704, 706, and 708 represented in the 3D point cloud. Physical object 704 is completely located within the sphere 710 and thus is included in the segmented image generated by VR engine 122. Physical object 706 is at least partially located within sphere 710 and thus is also included in the segmented image. However, no part of physical object 708 is located within the sphere 710 and thus may be excluded from the segmented image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hildreth and Labbe. That is, applying the segmented image of Hildreth to the foreground of Labbe. The motivation/ suggestion would have been VR engine 122 may complete this foreground classification without classifying or comprehending what the physical object is (Hildreth, [0038]).
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses synchronize, during the rendering of the VR presentation, the background VR presentation and the foreground VR presentation (Krishnan, “[0028] The term " virtual game camera," as used herein, refers to a virtual system for capturing two-dimensional images of a three-dimensional virtual world. [0029] The superimposition process may also include any kind of synchronization process for the foreground layer 110 and the background layer 120 so that they are overlaid without any visual artifacts. In an example embodiment, the synchronization can be performed with the use a synchronization method using time stamp techniques such as vertical synchronization that can enforce a constant frame rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Labbe, Hildreth and Krishnan, to include all limitations of claim 1. That is, adding the synchronization process of Krishnan to the background and foreground of Labbe and Hildreth. The motivation/ suggestion would have been The superimposition process may also include any kind of synchronization process for the foreground layer 110 and the background layer 120 so that they are overlaid without any visual artifacts (Krishnan, [0029]).
Regarding claim 2, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses wherein the background VR presentation is prerendered (Krishnan, “[0009] The video content constitutes the background of the game scene and refers to a real live video or high definition animation transformed from a prerecorded panoramic video based on the same virtual game camera parameters and the gameplay”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Labbe, Hildreth and Krishnan, to include all limitations of claim 2. That is, applying the prerecorded video of Krishnan to the background of Labbe. The motivation/ suggestion would have been constituting video game graphics by dynamically superimposing a foreground image having interactive game objects and a pre-recorded video content (Krishnan, [0001]).
Regarding claim 4, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1, wherein foreground objects within the user's sphere, have been disclosed. 
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses wherein the user can interact with at least some of the objects within foreground during the VR experience (Krishnan, “[0026] The foreground layer 110 can comprise images associated with interactive game objects, including an avatar that the player controls, other game characters, active game elements, and so forth. The images of interactive game objects can be dynamically rendered depending on the position and orientation of the virtual game camera 130”). The same motivation of claim 2 applies here. 
Regarding claim 5, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses wherein the background VR presentation is a three hundred sixty-degree video (Krishnan, “[0031] FIG. 4 shows an example equirectangular projection 400 of a spherical panoramic image (e.g., a frame of the prerecorded panoramic video). The example shown in FIG. 4 has a horizontal field of view of 360 degrees and a vertical field of view of 180 degrees. [0032] The prerecorded panoramic video content used as a background layer 120 can be captured using a surround video capturing camera system such as the Dodeca.RTM. 2360 from Immersive Media Company (IMC) or LadyBug.RTM. 3 from Point Grey Research, Inc.”). The same motivation of claim 2 applies here. 
Regarding claim 7, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe in view of Hildreth fails to explicitly disclose but Krishnan discloses wherein the synchronizing the background VR presentation and the foreground VR presentation is performed for each frame (Krishnan, “[0029] The superimposition can be performed dynamically and repeatedly (e.g., every 33 ms, or every frame of the video content). The superimposition process may also include any kind of synchronization process for the foreground layer 110 and the background layer 120 so that they are overlaid without any visual artifacts. In an example embodiment, the synchronization can be performed with the use a synchronization method using time stamp techniques such as vertical synchronization that can enforce a constant frame rate”). The same motivation of claim 2 applies here. 
Regarding claim 8, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
Labbe further discloses wherein the foreground VR presentation includes all objects that enter or pass through the user's sphere during the VR experience (Labbe, “[0147] FIG. 12 shows the HMD system in greater detail. The illustrated frame 1102 also includes a motion tracking module 1220 (e.g., accelerometers, gyroscopes), wherein the motion tracking module 1220 provides motion tracking data, orientation data and/or position data to a processor system 1204. [0126] Additionally, a foreground layer 600c may contain elements (e.g., hands of the user, nearby house) in the 3D scene that are at a shortest distance from the user. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user”. Therefore, based on the movement of the user HMD and foreground objects within a certain distance from the user, the foreground includes all objects enter or pass through the user’s sphere).
Regarding claim 9, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1. 
Labbe further discloses wherein the foreground VR presentation and the background VR presentation have different frame rates (Labbe, “[0132] The foreground layer may be rendered at a first frame rate at block 804, wherein the background layer is rendered at a second frame rate at illustrated block 806. As already noted, the first frame rate may be greater than the second frame rate”). 
Regarding claim(s) 11, 12, 14-15, 17-19, they are interpreted and rejected for the same reasons set forth in claim(s) 1, 2, 4-5, 7-9, respectively. 
Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe in view of Hildreth and Krishnan, and further in view of Greenwood et al. (US 20190094540).
Regarding claim 3, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1.
Hildreth further discloses objects falling at least partially within the user’s sphere are including as part of the foreground VR presentation in their entirety, including portions of the objects extending outside the user’s sphere (Hildreth, fig.4, “[0058] In the illustrated example of FIG. 7, the closed 3D shape is a sphere 710, but other closed 3D shapes, such as a cube, cuboid, pyramid, cone, prism, cylinder, and the like, may be implemented as well. [0059] FIG. 7 further illustrates several physical objects 704, 706, and 708 represented in the 3D point cloud. Physical object 704 is completely located within the sphere 710 and thus is included in the segmented image generated by VR engine 122. Physical object 706 is at least partially located within sphere 710 and thus is also included in the segmented image”). The same motivation of combining Hildreth to Labbe in claim 1 applies here.
On the other hand, Labbe in view of Hildreth and Krishnan fails to explicitly disclose but Greenwood discloses wherein the VR experience includes a fixed path which the user traverses during the VR experience (Greenwood, “[0069] Virtual reality experiences must be correctly oriented in space, particularly when providing virtual reality experiences along fixed paths such as water slides”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Greenwood into the combination of Labbe, Hildreth and Krishnan, to include all limitations of claim 3. That is, applying the fixed path of Greenwood to the VR experience of Labbe, Hildreth and Krishnan. The motivation/ suggestion would have been Virtual reality experiences must be correctly oriented in space (Greenwood, [0069]).
Regarding claim(s) 13, it is interpreted and rejected for the same reasons set forth in claim(s) 3. 
Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe in view of Hildreth and Krishnan, and further in view of Shimizu (US 20130002809).
Regarding claim 6, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 1, wherein the sphere extending from the user, and the objects as seen from the user’s viewpoint that are not within the user's sphere during the VR experience, have been disclosed.
On the other hand, Labbe in view of Hildreth and Krishnan fails to explicitly disclose but Shimizu discloses wherein the radius of the sphere extending from the cameras is large enough distance such that the camera images will not experience a parallax effect for the objects as seen from the camera’s point of view that are not within t.he camera’s sphere during the VR experience (Shimizu, “[0004] This technology reduces the influence of the parallax by using the fact that "when the distance from the camera to a subject is large enough compared with the distance between cameras, the distance between cameras can be neglected". For example, when the distance from the cameras to the subject is far enough, since the radius of a virtual spherical screen on which camera images are projected can be set to be infinite, a panoramic image is generated while suppressing the influence of the parallax”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shimizu into the combination of Labbe, Hildreth and Krishnan, to include all limitations of claim 6. Since the user’s eyes/point of view are analogous to the cameras’ point of view, it’s obvious to apply the large enough distance of Shimizu to the radius of the VR system of Labbe, Hildreth and Krishnan. The motivation/ suggestion would have been to provide a technology which reduces influence of parallax on generation of a panoramic image (Shimizu, [0004]).
Regarding claim(s) 16, it is interpreted and rejected for the same reasons set forth in claim(s) 6.
Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe in view of Hildreth and Krishnan, and further in view of Schluessler et al. (US 20180284872).
Regarding claim 10, Labbe in view of Hildreth and Krishnan discloses The VR system of claim 9. 
On the other hand, Labbe in view of Hildreth and Krishnan fails to explicitly disclose but Schluessler discloses wherein the foreground VR presentation has a frame rate of ninety frames per second and the background VR presentation has a frame rate of thirty frames per second (Schluessler, “[0180] In accordance with some embodiments, the foreground may be decoupled from the background such that the foreground may be rendered at 90 fps while the background may be rendered at 30 fps”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schluessler into the combination of Labbe, Hildreth and Krishnan, to include all limitations of claim 10. That is, applying the frame rates of the background and foreground of Schluessler to those of Labbe, Hildreth and Krishnan. The motivation/ suggestion would have been to provide foreground/background selective rendering for virtual reality (VR) and/or augmented reality (AR) (Schluessler, [0178]).
Regarding claim(s) 20, it is interpreted and rejected for the same reasons set forth in claim(s) 10.
Response to Arguments
Applicant's arguments filed on 03/09/2021 have been fully considered but they are not persuasive. 
The applicant submits: First, Hildreth discloses adding physical objects from the physical world to a virtual image; it does not disclose adding virtual objects based on an analysis of video frames (remarks, page 14, 1st paragraph). 
The examiner respectfully disagrees. Labbe discloses “[0128] The layers 600 may be composited 602 (e.g., via a virtual reality/VR compositor based on z-testing, alpha transparency data, etc.) into a final render target image 604 (e.g., frame) to be displayed to the user. The layers 600 may also be “overdrawn” to include elements outside the illustrated field of view so that asynchronous time warping may be used to account for point of view changes occurring due to head movement of the user (e.g., in VR or AR head mounted display/HMD settings), cursor movement (e.g., in video game handheld controller settings), and so forth”. Therefore, Labbe already taught virtual objects.
The applicant submits: Second, Hildreth discloses using user input, in the form of a hand gesture or hand pose, to indicate physical objects from the physical world that should be added to the virtual image (remarks, page 14, 1st paragraph).
The examiner respectfully disagrees. As addressed in the 112(a) rejection above (see details in the 112(a) section), the user input is required by both the instant application and Hildreth.
The applicant submits: Third, Hildreth discloses a spatial relationship centered on the user's hand (not centered on the user himself) to determine physical objects near the user's hand to be added to the virtual image (remarks, page 14, 1st paragraph). 
The examiner respectfully disagrees. Labbe discloses a spatial relationship centered on the user to determine objects near the user.
The applicant submits: Applicant respectfully submits that combining Hildreth with Labbe and Krishnan would not arrive at claim 1 in any event (remarks, page 14, 2nd paragraph). 
The examiner respectfully disagrees. The suggestion/motivation for each combination of these prior arts is addressed in the claim mapping above. 
The applicant submits: Shimizu does not disclose any subject matter specifically addressing VR presentations or that involves the selection of the size of the radius of a user sphere in a VR presentation. Shimizu is instead directed to the general processing of multiple camera images to reduce parallax. Shimizu just involves the concept of parallax in cameras and general imagery, especially for car sensors. At most, Shimizu is a general parallax teaching in a different setting; it does not teach about adjusting the size of a user sphere and would not be readily applied in the VR area. Accordingly, this limitation is absent from Shimizu (remarks, page 16, last paragraph).
The examiner respectfully disagrees. It is the combination of Labbe in view of Hildreth and Krishnan, Shimizu to teach all limitations of claim 6. Labbe in view of Hildreth and Krishnan already taught VR presentations involving sphere radius. Since the user’s eyes/point of view are analogous to the cameras’ point of view, it’s obvious to apply the large enough distance of Shimizu to the radius of the VR system of Labbe, Hildreth and Krishnan. The motivation/ suggestion would have been to provide a technology which reduces influence of parallax on generation of a panoramic image (Shimizu, [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        5/21/2022